918 F.2d 178
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Luther GARRETT, Plaintiff-Appellant,v.Dr. RUSSELL, Bureau of Prisons, Federal CorrectionalInstitution Medical Department, Defendants-Appellees.
No. 90-5504.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.

1
Before RALPH B. GUY, JR. and BOGGS, Circuit Judges, and BERTELSMAN, District Judge.*

ORDER

2
Luther Garrett, a pro se federal prisoner, appeals from the dismissal of his suit for monetary damages and injunctive relief.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Garrett, presently confined at the Federal Correctional Institution, Memphis, Tennessee, brought a complaint for injunctive relief and for compensatory damages against a physician in Kentucky (Dr. Russell);  the medical staff at the Federal Correctional Institution, Lexington, Kentucky;  and the Bureau of Prisons.  He also sought injunctive relief against the Bureau of Prisons and FCI Memphis, because of the alleged refusal by the medical staff at FCI Memphis to treat him for pain in his foot.  Garrett brought suit in federal district court for the Western District of Tennessee.


4
After a thorough evidentiary hearing and other notice to Garrett, a magistrate recommended dismissing Garrett's complaint in its entirety.  The district court adopted the magistrate's report and recommendation over Garrett's objections.  This appeal followed.  The parties have briefed the issues, Garrett acting in his own behalf.  In addition, Garrett has filed a motion for the appointment of appellate counsel.


5
Upon consideration, we find no error.  The eighty-seven page transcript of the evidentiary hearing before the magistrate makes it emminently clear that, under any standard of review, Garrett's claims are completely groundless.  There is no evidence that the defendants were deliberately indifferent to Garrett's serious medical needs.   See Estelle v. Gamble, 429 U.S. 97, 104-107 (1976).


6
Accordingly, for the reasons set forth in the district court's order dated January 25, 1990, all pending motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation